Status
This Corrected Notice of Allowability serves to correct an issue with the Information Disclosure Statement filed 4/25/2019. The remainder of the Corrected Notice of Allowability remains unchanged from the Notice of Allowability dated  3/8/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement filed 4/25/2019 contained two incorrect patent numbers: citation No. 3 (186340163) and No. 12 (1901686712).  Therefore, the  two citations have been crossed out as not being considered.

Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9131951 and US Patent 9867634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Mirza discloses a method for treating the hand, such as carpal tunnel, comprising: establishing an entry portal at a location (Fig. 1); inserting a cannula (24) having open proximal and distal ends and an open slot (26) extending along the length of the cannula; inserting an endoscope into the cannula (Fig. 2), said endoscope comprising an endoscopic knife assembly comprising a low-profile blade (60), wherein the low-profile blade comprises a proximal end, a distal end, an upper edge, a lower edge, a with a cutting surface (see annotated figure below of ‘first cutting surface’ wherein the blade is interpreted as having two cutting surfaces), and a non-radiused surface at a trailing edge on the upper edge of the blade, and wherein the cutting surface is located at the distal end of the blade and is angled downward so that the top end of the cutting surface is forward of the bottom of the cutting surface (Fig. 1, 2 – see annotated figure below), advancing said endoscope so that the blade moves in contact to cut through the flexor retinaculum, operatively engaging the flexor retinaculum with the blade and advancing the blade through the cannula to divide the flexor retinaculum (col. 6, ll. 66-col. 7, ll. 2; col. 7, ll. 49-col. 9, ll. 34).

    PNG
    media_image1.png
    352
    873
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    711
    media_image2.png
    Greyscale


Mirza fails to disclose the method is for treating trigger finger, wherein the entry portal is proximal to A1 pulley and the steps of advancing said endoscope so that the blade moves in contact with the A 1 pulley through the slot; operatively engaging the A1 pulley with the blade; and advancing the blade through the cannula to divide the A 1 pulley.  However, Palmer teaches a method for treating trigger finger, wherein the entry portal (700) is at a location proximal to the A1 pulley ([0039]), and the steps of advancing said endoscope so that the blade moves in contact with the A1 pulley through the slot; operatively engaging the A1 pulley with the blade; and advancing the 
The combination of Mirza and Palmer et al further fail to disclose the cutting surface comprises a non-cutting radiused surface at the top end of the cutting surface. However, Rehnke teaches downward cutting, wherein the forward top end of the cutting surface has a non-cutting radiused surface at its top upper end ([0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with a non-cutting radiused surface at the cutting surface's top end as taught by Rehnke to provide an atraumatic distal portion to prevent accidental cutting and puncturing of the tissue ([0074]).
The combination of Mirza, Palmer, Rehnke results in a blade body having two cutting surfaces wherein the lower edge of the blade body extends from the proximate end of the blade body but terminates at the forward cutting end of the second cutting surface (see annotated figure above).  This is structurally distinct from Applicant’s claimed blade body as seen in Fig. 1A.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed method for treating trigger finger as presently recited in independent claim 26.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771